               Case 3:20-cv-05038-TSZ Document 36 Filed 12/29/20 Page 1 of 4




                                                                        District Judge Thomas S. Zilly
 1
 2

 3

 4

 5
 6

 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT TACOMA
 9
10                                                      C20-05038 TSZ
      LEXINGTON INSURANCE COMPANY,
11    PORT OF GRAYS HARBOR, AND                         STIPULATED MOTION FOR
      ENDURIS,                                          RELIEF FROM DEADLINES AND
12                                                      ORDER
                      Plaintiffs,
13
                                                        Noted for Consideration:
14
                       vs.                              December 28, 2020.
15
16    UNITED STATES OF AMERICA,
      UNITED STATES DEPARTMENT OF
17    THE ARMY, UNITED STATES ARMY
      CORPS OF ENGINEERS, and MAB 6 UK,
18    inclusive,
                 Defendants.
19

20
            COMES NOW Plaintiffs, Lexington Insurance Company, Port of Grays Harbor, and
21
     Enduris, by and through their attorney, Zachary P. Marks, and Defendant, the United States of
22

23 America, United States Department of the Army and the United States Army Corps of Engineers,
24 by and through its counsel, Matt Waldrop (the “Parties”), and jointly request the Court enter an

25 order vacating the remaining case deadlines and establishing a joint status report deadline of March
      STIPULATED MOTION FOR RELIEF FROM DEADLINES                          UNITED STATES ATTORNEY
26    AND ORDER [C20-05038 TSZ] 1                                         700 STEWART STREET, SUITE 5220
                                                                            SEATTLE , WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 3:20-cv-05038-TSZ Document 36 Filed 12/29/20 Page 2 of 4




     29, 2021 for the parties to either finalize a settlement or provide the Court with a revised case
 1
 2 schedule.

 3          In support of this stipulated motion, the parties state that they are working on a release

 4 agreement for a settlement-in-principal and resetting the remaining case deadlines and establishing

 5 a joint status report deadline will allow that work to continue while deferring the cost and expense
 6 of litigation. Additionally, Plaintiffs are still attempting to serve Defendant MAB 6 UK.

 7          The parties hereby jointly request the Court vacate the remaining case deadlines set forth
 8
     in the Court’s July 8, 2020 Minute Order (dkt. 33) and set a joint status report deadline for March
 9
     29, 2021.
10
            SO STIPULATED.
11

12 Dated this 28 day of December, 2020.
                th



13
                                                  s/ Zachary P. Marks _________________
14                                                Zachary P. Marks, WSBA# 55693
                                                  DENENBERG TUFFLEY, PLLC
15                                                1900 Avenue of the Stars, Suite 300
                                                  Los Angeles, CA 90067
16                                                Ph: (310) 356-4684
                                                  Fax: (310) 284-9089
17                                                Email: zmarks@dt-law.com
18
                                                  Attorney for Plaintiffs
19

20          SO STIPULATED.

21 Dated this 28 th day of December, 2020.
22
                                                  BRIAN T. MORAN
23                                                United States Attorney
24                                                s/ Matt Waldrop
                                                  MATT WALDROP, Ga. Bar # 349571
25
                                                  Assistant United States Attorney
      STIPULATED MOTION FOR RELIEF FROM DEADLINES                            UNITED STATES ATTORNEY
26    AND ORDER [C20-05038 TSZ] 2                                           700 STEWART STREET, SUITE 5220
                                                                              SEATTLE , WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 3:20-cv-05038-TSZ Document 36 Filed 12/29/20 Page 3 of 4




                                        United States Attorney’s Office
 1                                      700 Stewart Street, Suite 5220
 2                                      Seattle, Washington 98101-1271
                                        Phone: 206-553-7970
 3                                      Fax: 206-553-4067
                                        Email: james.waldrop@usdoj.gov
 4

 5                                      Attorney for Defendant

 6

 7

 8
 9
10
11

12
13
14

15
16

17
18

19

20

21
22

23
24

25
     STIPULATED MOTION FOR RELIEF FROM DEADLINES              UNITED STATES ATTORNEY
26   AND ORDER [C20-05038 TSZ] 3                             700 STEWART STREET, SUITE 5220
                                                               SEATTLE , WASHINGTON 98101
                                                                     (206) 553-7970
            Case 3:20-cv-05038-TSZ Document 36 Filed 12/29/20 Page 4 of 4




                                         ORDER
 1
 2        IT IS SO ORDERED.

 3
          Dated this   day of     _____, 2020.
 4

 5
 6                                Thomas S. Zilly
                                  United States District Judge
 7

 8
 9
10
11

12
13
14

15
16

17
18

19

20

21
22

23
24

25
     STIPULATED MOTION FOR RELIEF FROM DEADLINES                  UNITED STATES ATTORNEY
26   AND ORDER [C20-05038 TSZ] 4                                 700 STEWART STREET, SUITE 5220
                                                                   SEATTLE , WASHINGTON 98101
                                                                         (206) 553-7970
